Citation Nr: 1140264	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Portland, Oregon VARO.  At his request, the Veteran was scheduled for a Travel Board hearing in August 2010; he failed to appear.  These matters were previously before the Board in November 2010, when they were remanded for additional development.

The matter of service connection for ischemic heart disease as secondary to herbicide exposure has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's October 2010 VA heart examination.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus were not manifested in service (and sensorineural hearing loss (SNHL) was not manifested in the first postservice year), and such disabilities are not shown to be related to his service.

CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A June 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in September 2006 and June 2011, which will be discussed in greater detail below, though the Board finds the June 2011 examination to be adequate as it included both a review of the Veteran's history and an audiological evaluation that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that his current bilateral hearing loss and tinnitus were caused by exposure to acoustic trauma during military service, from such duties as fueling jets and working on the flight deck of the U.S.S. Shangri-La.  His service records confirm his military occupational specialty in aviation ordnance.  Consequently, it is amply demonstrated, and not in dispute, that he was exposed to very loud noise during his service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to hearing loss or tinnitus.  Audiometry on December 1970 service separation examination showed hearing within normal limits (all puretone thresholds ranging between 0 and 15 decibels). 

Postservice treatment records include VA treatment records from 2000 through the present as well as a private 2006 evaluation.  On August 2000 VA treatment, the Veteran reported a history of noise exposure; the treating nurse practitioner noted "no perceived hearing loss noticed".  It was noted that the Veteran's main occupation was mill worker.  On April 2005 VA routine health care treatment, the Veteran reported no complaints of the ears, nose, or throat.  

The Veteran reported in an April 2006 statement that he was not exposed to loud noises as a student prior to service, but he worked in a mill after separation from service.  He stated that he was required to wear hearing protection at all times when working around machinery.  He stated that he had hunted on occasion over the years "but not to any extent and always with hearing protection".

On May 2006 private audiological examination, the Veteran reported tinnitus.  He reported that he was constantly exposed to the loud sound of jet aircraft engines running at full throttle while serving in Vietnam, and as the head of the fuel farm in Da Nang, and on the flight deck while stationed on board the U.S.S. Shangri-La.  He reported working around machinery in the lumber mills after separation from service, with ear protection at all times.

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
20
25
30
50
60
Left
20
30
30
50
60

Average puretone threshold was 42 decibels for the right ear and 42 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The audiologist's impression was bilateral high-frequency SNHL.  The examiner opined, "Given [the Veteran's] reported history of military noise exposure, the potential for acoustic trauma during military service exists and it is as likely as not that the current disability resulted from noise exposure while enlisted in military service."

On September 2006 VA audiological examination, the Veteran reported periodic tinnitus of moderate severity every day, about twice per day, and he did not know how long the tinnitus lasted when present.  He reported that he had been aware of hearing loss "for a long time", though he "never noticed hearing problems in the service".  He reported that the tinnitus began "a few years back", and he then recalled having tinnitus after working on the flight line in service.  He reported using hearing protection "as much as we could" while working on the flight line in service.  He reported post-service occupational noise exposure working in a saw mill for 20 years, "working the green chain".  He then worked a trim saw for 8 to 10 years and reported use of ear protection, followed by additional time working a planer chain.  He hunted once a year, and fired his weapon about once a year, with ear protection.

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
20
35
25
60
65
Left
25
35
30
60
75

Average puretone threshold were 46 decibels for the right ear and 50 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.

The examiner noted that the STRs showed normal hearing bilaterally at enlistment and discharge from service, with no evidence of hearing impairment in either ear as the result of military service.  The examiner stated, "Veteran presented examiner with audiometric screenings that were done through his employer from 1987 through August of 2006.  His first hearing screening in April of 1987 showed normal hearing in the right ear and a mild hearing loss in the left ear.  The employment records show a gradual high frequency loss of sensitivity in both ears from 1988 through this year."  The examiner opined, "Veteran's service records did not support his claim of service connected hearing loss and tinnitus.  His service records and private employment records indicate his hearing loss and tinnitus started many years after leaving the service, particularly after 1988.  His hearing loss and tinnitus were not caused by acoustic trauma in the service."  

In its November 2010 remand, the Board found the September 2006 VA examiner's opinion to be unsupported by adequate explanation of rationale, noting that if the rationale for the conclusion is to suggest that by virtue of its delayed onset the hearing loss is unrelated to service, such rationale must be stated (preferably with citation to textual support), and not left to inference.  

On June 2011 VA audiological examination (pursuant to the Board's remand), the Veteran reported that he first became aware of his hearing loss "about five years ago".  He then stated that his hearing loss had been gradually worsening over the previous 20 years and was "significantly worse" in the previous 5 years.  He could not remember if he experienced tinnitus in service and stated that the current tinnitus had been present for 4 to 5 years; his wife stated that he first told her he had tinnitus about 2 years before the date of examination.  He reported that he had never worn hearing aids.  He reported that he worked in aviation ordnance for three of his four years in service, with use of ear protection, and he spent one year in Vietnam fueling aircraft, also with use of ear protection.  Post-service, the Veteran worked in the mills for 25 years as an "of-bearer" and on a trim saw, with use of ear protection.  He reported that he had done "a little hunting" in the past without ear protection, and he had rarely gone target shooting.

June 2011 VA audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
35
40
35
65
65
Left
35
40
30
60
65

Average puretone threshold was 51 decibels for the right ear and 49 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.
The June 2011 VA examiner opined that the Veteran's hearing loss and tinnitus were not caused by noise exposure in service.  The examiner explained that the Veteran's service records did not support his claims, because a hearing test at separation in December 1970, which appeared reliable, indicated normal hearing in both ears, and no complaint of hearing loss or tinnitus was noted on separation examination.  The examiner noted that the Veteran's service records were consistent with his own statements that his hearing loss had been gradual in the previous 20 years and had gotten worse in the previous 5 years.  The examiner noted the Veteran's statements that tinnitus had been present for the previous 4 to 5 years and his wife's report that his first complaint to her of tinnitus was about 2 years prior.  The examiner opined, based on the service records and the Veteran's and his wife's statements, that the hearing loss appeared to have a later onset and occurred after the Veteran left military service.  The examiner also opined that tinnitus was most likely secondary to the Veteran's hearing loss and also occurred after he left the service.  The examiner noted that, although the Veteran was indeed exposed to aircraft noise in service, he reported use of ear protection; he reported working in the mills for 25 years after service, also with use of ear protection.  The examiner stated, "Since the evidence indicated [the Veteran] had normal hearing when he left the service, it could only be concluded that his present loss was most likely due to occupational noise."

The Board noted in its November 2010 remand that the September 2006 VA examiner cited audiometric screenings from the Veteran's former employer that are not included in his claims file, and it was unclear whether or not the Veteran had actually submitted them.  The Board noted that if the Veteran wished to have his employment records considered, he should submit them.  In a November 2010 letter, the RO asked the Veteran to identify all sources of evaluation and/or treatment he had received for hearing loss and/or tinnitus and to indicate whether or not he had submitted for the record copies of the employment records that were apparently reviewed by the September 2006 VA examiner.  The Veteran did not respond to the RO's November 2010 letter or submit any employment records.  

It is not in dispute that the Veteran now has bilateral SNHL and tinnitus.  The hearing loss (by VA standards) was confirmed by VA audiometry; and tinnitus is a disability the existence of which is essentially established by subjective complaints.  (The record provides no reason to doubt the Veteran's accounts that he has tinnitus.)  However, neither disability is shown or even alleged to have been manifested in service; and on June 2011 VA examination, the Veteran reported onset of tinnitus within the previous 4 to 5 years (or more than 30 years post-service) and the onset of hearing loss within the previous 20 years (or more than 20 years post-service).  Therefore, service connection on the basis that these disabilities became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112), is not warranted.  

What remains for consideration is whether the bilateral hearing loss and tinnitus are somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter is the May 2006 private evaluation and the September 2006 and June 2011 VA examinations.  

The Board finds that the May 2006 private opinion is entitled to limited probative weight as it is was given with minimal supporting rationale.  The only statement offered in explanation of the positive opinion was that the Veteran reported a history of military noise exposure and "the potential for acoustic trauma during military service exists".  The private examiner failed to address the Veteran's more than 20 years of post-service occupational noise exposure working in mills in offering this brief opinion.  

In contrast, the Board finds the June 2011 VA examiner's opinion to be entitled to great probative weight, as it took into account a complete review of the Veteran's entire medical history and statements included in the claims file, full audiometric/audiological evaluation, and provided full rationale for the conclusions reached, citing to the lengthy post-service intervening period before pertinent complaints were noted, his 25 years of civilian occupational noise exposure after service, as well as a lack of support in the medical literature for a nexus between remote noise exposure (such as during the Veteran's service) and later-appearing hearing loss and tinnitus.  Because there is no competent evidence to the contrary with etiological opinions or supporting rationale nearly as complete, the Board finds the June 2011 VA examiner's opinion to be persuasive.  
Significantly, the approximately 20-year period between service and the initial post-service complaint (according to the Veteran's statements to the June 2011 VA examiner) of hearing loss and tinnitus is, of itself, highly probative evidence against the Veteran's claims.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Therefore, service connection for bilateral hearing loss and for tinnitus must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


